Title: From George Washington to the Commanding Officers of Militia in the Counties of Loudoun, Fauquier, Culpeper, and Orange, Virginia, 23 November 1778
From: Washington, George
To: Commanding Officers of Militia in the Counties of Loudoun, Fauquier, Culpeper, and Orange, Virginia


  
    Sir,
    Head Quarters Fredericksburgh [N.Y.]Novemr 23. 78
  
Congress having directed the removal of the Convention troops to Charlotte Ville in the State of Virginia; it will be necessary that proper guards should be furnished from the Militia of the several Counties through which they pass to escort them through their respective limits. I am therefore to request, that you will, on the requisition of Col. Bland, who is charged with conducting the march of these troops—furnish such a number of militia as guards to them, from the county in which you command, and at such time and place as the Col. shall think necessary. I am Sir Your most Obedt serv.

  G. Washington

